Exhibit 10.2

 

LOAN AGREEMENT

 

This agreement is entered into by and between InterCore, Inc., a Delaware
corporation, (“InterCore”) and its wholly owned subsidiary SRG International,
Inc., a Canadian corporation (InterCore, Inc. together with SRG International,
Inc., the "Companies") and _______________, a Texas Limited Partnership, (the
"Lender") as of __________, 2015 (the "Agreement").

 

WHEREAS, the Companies require additional working capital in order to implement
their business plan; and

 

WHEREAS, the Lender is fully familiar with their business strategy and desires
to assist the Companies in achieving their business development by providing the
working capital they require; and

 

WHEREAS, this Agreement is the Definitive Agreement to implement the loan and
the Promissory Note.

 

NOW THEREFORE intending to be legally bound the parties hereto do agree as
follows:

 

1)Extension of Credit

 

The Lender hereby agrees to extend credit to the Companies in the amount of
$________. The funds will be wired directly to the account of __________.

 

2)Term of the Facility

 

Unless extended by the Lender the Facility must be retired fully on or before
January 31, 2016.

 

3)Interest

 

The Companies further agrees to pay to the Lender interest on the Outstanding
Principal at the rate of 18% per annum (1.5% per month). Payment will be due and
payable on the first of each month.

 

4)Facility Fee

 

A one-time, non-refundable fee of $__________ shall be earned when the Loan
Agreement has been executed. This fee is due and payable on January 31, 2016.

 

5)Warrants

 

The Companies will issue to the Lender a Warrant to purchase __________ shares
of InterCore (ICOR) common stock. The Warrant will have a term of four years and
a strike price of $0.50 per share. This Warrant will include a cashless exercise
provision. Notwithstanding any other provision governing the Warrants, the
Lender may not exercise these Warrants to the extent that immediately following
such exercise the Lender would beneficially own more than 9.99% of the
outstanding Common Stock of the Company. For this purpose, a representation of
the Lender that following such exercise it would not beneficially own more than
9.99% of the outstanding Common Stock of the Company shall be conclusive and
binding upon the Company.

 




 





 

6)Promissory Note

 

The Companies shall execute a promissory note in the form consistent with its
recently issued notes.

 

7)Default

 

If the Companies fail to repay the full loan amount by the due date, the
Companies agree to pay a penalty in the amount of $__________ plus the interest
rate will increase to 24% per annum.

 

8)Lender Representations

 

Lender hereby represents that it is an “accredited” investor and Lender (as
defined in 17 CFR 230.501 (a) subsection 8. Lender further represents that
Lender has not been formed for the purpose of making this investment, that
Lender is acquiring the promissory note(s), warrants and securities therein for
its own account and for investment purposes only and has no present intention,
agreement or arrangement for the distribution, transfer, assignment, resale or
subdivision thereof. Lender further agrees that it will not distribute,
transfer, assign, sell, or by any other means transfer ownership of, or any
rights to, the promissory note(s) without prior approval of the Companies.

 

9)Entire Agreement

 

This is the entire Agreement of the parties relating to this subject matter. It
is to be governed by the laws of the State of Delaware and shall be enforced in
the state or federal courts of the State of Delaware if the parties cannot
amicably resolve any disputes by voluntary submission to an agreed upon mediator
or arbitration mechanism. The Agreement may be modified only in writing that is
signed by the parties.

 

 

 

Witness the hand and seal of the parties as of the date first above written:

 

 

 

InterCore, Inc.

 

 

____________________________________

By: James F. Groelinger, Chief Executive Officer

 

 

 

SRG International, Inc.

 

___________________________________

By: Raphael Huppe, Chief Technology Officer

 

 

 

SRG International, Inc.

 

___________________

By: Claude Brun, Director

 

 

 

Name of Lender

 

___________________

By:

 

